ORDER
PER CURIAM.
Appellant, Ricky Hill, appeals the denial of his Rule 24.035 motion without an evi-dentiary hearing. We have reviewed the record and the briefs of the parties and have determined that the findings of fact and conclusions of law of the motion court are not clearly erroneous. As we also find that no jurisprudential purpose would be served by a full opinion, we affirm the denial of appellant’s Rule 24.035 motion pursuant to Rule 84.16(b). A memorandum, solely for the use of the parties here involved, has been supplied explaining the reasons for our holding.